, and 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, a first capacitor, and an organic light-emitting diode; wherein:
a control terminal of the fourth transistor is configured to input a first scanning signal; a first electrode of the fourth transistor is connected to a second electrode of the third transistor, a control terminal of the first transistor and a terminal of the first capacitor; another terminal of the first capacitor is connected to a second electrode of the second transistor, the second electrode of the second transistor being coupled to a gate terminal of the first transistor via the first capacitor, a second electrode of the fifth transistor and a first electrode of the first transistor;
a control terminal of the fifth transistor is configured to input a light-emitting control signal, the fifth transistor being turned on by the light-emitting control signal at a low level during a first initialization stage, and a first electrode of the fifth transistor is configured to input a first voltage supply;
a second electrode of the fourth transistor is configured to input a reference voltage, and the second electrode of the fourth transistor is connected to a second electrode of the seventh transistor;
a control terminal of the second transistor is configured to input a second scanning signal, and a first electrode of the second transistor is configured to input a data voltage;
a control terminal of the third transistor is configured to input the second scanning signal, and a first electrode of the third transistor is connected to a second electrode of the first transistor and a first electrode of the sixth transistor;
a control terminal of the sixth transistor is configured to input the light-emitting control signal, the sixth transistor being turned on by the light-emitting control signal at a low level during the first initialization stage, and a second electrode of the sixth transistor is connected to a first electrode of the seventh transistor;
a control terminal of the seventh transistor is configured to input the first scanning signal, the seventh transistor being turned on by the first scanning signal at a low level during the first initialization stage, and the first electrode of the seventh transistor is connected to an input terminal of the organic light-emitting diode; and
an output terminal of the organic light-emitting diode is configured to input a second voltage supply; wherein:

in a light emitting phase, the first scanning signal and the second scanning signal are set to high level signals, and the light-emitting control signal is set to a low level signal and the first voltage supply is applied to the organic light-emitting diode, to make the organic light-emitting diode emit light.

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspects of:  A method for driving a pixel circuit wherein the pixel circuit comprises:  a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, a first capacitor, and an organic light-emitting diode; wherein:
a control terminal of the fourth transistor is configured to input a first scanning signal; a first electrode of the fourth transistor is connected to a second electrode of the third transistor, a control terminal of the first transistor and a terminal of the first capacitor; another terminal of the first capacitor is connected to a second electrode of the second transistor, a second electrode of the fifth transistor and a first electrode of the first transistor;
a control terminal of the fifth transistor is configured to input a light-emitting control signal, and a first electrode of the fifth transistor is configured to input a first voltage supply;

a control terminal of the second transistor is configured to input a second scanning signal, and a first electrode of the second transistor is configured to input a data voltage;
a control terminal of the third transistor is configured to input the second scanning signal, and a first electrode of the third transistor is connected to a second electrode of the first transistor and a first electrode of the sixth transistor;
a control terminal of the sixth transistor is configured to input the light-emitting control signal, and a second electrode of the sixth transistor is connected to a first electrode of the seventh transistor;
a control terminal of the seventh transistor is configured to input the first scanning signal, and the first electrode of the seventh transistor is connected to an input terminal of the organic light-emitting diode;
an output terminal of the organic light-emitting diode is configured to input a second voltage supply
the method comprising a first initializing phase and a second initializing phase, wherein:
in the first initializing phase, setting the first scanning signal and the light-emitting control signal to be low level signals, and setting the second scanning signal to be a high level signal; controlling the fifth transistor and the sixth transistor to turn on by the light-emitting control signal; and controlling the seventh transistor to turn on by the first scanning signal; and 
in the second initializing phase, setting the first scanning signal to be a low level signal, and setting the second scanning signal and the light-emitting control signal to be high level signals; controlling the fifth transistor and the sixth transistor to be off by the light-emitting control signal; and controlling the seventh transistor to turn on by the first scanning signal.

As to claim 16, this claim is allowable for similar reasoning given above for claim 12

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/13/2021